Citation Nr: 0707640	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left middle 
finger disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to 
November 1999 and October 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the veteran's claims 
for service connection for right knee, right ankle, and left 
middle finger disabilities.   As explained in more detail 
below, the Board finds that the veteran's appeal must be 
remanded in order to obtain a VA examination regarding the 
veteran's claimed disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified before a Decision Review Officer (DRO) 
in December 2005 that he injured his right knee during 
physical training.  He noted that he sought immediate 
treatment for the injury and was prescribed Motrin.  The 
veteran has acknowledged that he has not been treated after 
service for residuals of this injury, but he asserts that he 
takes medication for knee pain and must limit his physical 
exercise.  The veteran also stated that his knee disability 
limits his ability to perform his job.  He noted that he is a 
border patrol agent and that the disability prevents him from 
pursuing persons on foot.

The veteran further testified that he injured his right ankle 
while running through an obstacle course.  He noted that he 
twisted his ankle inward and was treated with an ankle wrap 
and Motrin.  He recalled injuring the ankle again, performing 
the same obstacle course, and he received the same treatment.  
The veteran also testified that the ankle sometimes "gives 
out" during normal walking.  After service, he had to limit 
his activity as a result.  Treatment for the ankle disability 
has included pain medication and ice.  

As to his left middle finger, the veteran testified at the 
December 2005 hearing that he injured it while playing 
football.  He recalled that the finger was placed in a splint 
for two or three weeks.  The veteran said that he cannot 
completely bend (fold) the finger.  He related that he writes 
a lot of reports, in the course of his job duties, and the 
finger disability prevents him from typing for long periods 
of time.  The veteran added that he treated the disability by 
trying not to use the left middle finger, but that he did not 
seek medical treatment for the injury.

The veteran's service medical records include evidence 
regarding each of the claimed disabilities, and in large 
part, this evidence supports the veteran's testimony.  An 
October 1993 service medical record indicates that the 
veteran sought treatment for pain in his left middle finger, 
after injuring it while playing football.  The examiner noted 
swelling and reduced range of motion of the finger.  The 
diagnosis was an acute extension injury and a sprain to the 
left middle finger.  The finger was placed in a splint; 
additional treatment included Motrin and the veteran was 
instructed to apply ice.  Treatment records from November 
1993 indicate that the veteran sustained another injury to 
the same finger.  A December 1993 service medical record 
indicates that he continued to have a left middle finger 
sprain, with unresolved symptoms.  

A March 1994 service medical record shows that the veteran 
sought treatment for right knee pain.  The clinician 
indicated that the veteran had reduced range of motion of the 
knee due to pain.  The diagnosis was iliotibial band 
tendonitis.  Naprosyn was prescribed.  

A July 1995 service medical record shows that the veteran 
injured his right ankle while playing soccer.  The impression 
was an ankle sprain.  An April 1996 record reveals that the 
veteran re-injured his right ankle and was given Naprosyn.  A 
June 1997 service medical record indicates that the veteran 
sought treatment for right foot pain, which was attributed to 
a pulled a muscle in his foot.  He was given Motrin.  A 
report of medical history completed in July 1997 reflects 
that the veteran complained of muscle pain in the right foot 
when he ran.  Following examination of the foot, the 
diagnosis was a resolving right foot muscle strain.  A May 
1999 service medical record indicates that the veteran 
sprained his right ankle again.  His right ankle was placed 
in a splint and he was given crutches.  

After separation from service in May 2002, the veteran 
underwent annual physical examinations in May 2004 and May 
2005.  In both examinations, the clinician reported that the 
veteran had no pain in the extremities.  The veteran, 
however, sought treatment by the same physician in January 
2006.  He related that he could not go for prolonged walking 
or hiking because of a burning sensation and pain in the 
right knee and right ankle.  The examiner noted that the 
veteran had full range of motion, but that the right knee 
popped when flexed.  The impression was that the veteran had 
a service-related right knee injury, although the final 
diagnosis was not clear.  The Board specifically notes that 
an X-ray examination and a magnetic resonance image (MRI) of 
the knee were ordered but the claims file does not include 
the results of either examination.

VA must provide a VA examination if there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the veteran's service medical records establish 
that he incurred right knee, right ankle and left middle 
finger injuries during service.  The veteran separated from 
service in May 2002 and there is medical and lay evidence 
indicating that the veteran has right knee, right ankle and 
left middle finger symptoms.  In view of the foregoing, the 
Board finds that a VA examination is warranted that includes 
opinions on the nature and etiology of any current right 
knee, right ankle and left middle finger disabilities that 
may be present.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4); McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his right knee, right ankle, 
and left middle finger disabilities 
should be obtained and made part of the 
record.  Specifically, the AMC/RO should 
ensure that the veteran's claims file 
includes any X-ray or MRI report 
completed pursuant to the January 9, 2006 
treatment for the veteran's right knee.

2.  The veteran should be afforded a VA 
orthopedic or joints examination in 
conjunction with his claims for service 
connection for right knee, right ankle, 
and left middle finger disabilities.  

The examiner should be provided with the 
veteran's claims file and a copy of this 
remand.  Following a review of the 
service medical records (SMRs) and 
relevant post-service medical and X-ray 
records, the clinical examination, and 
any tests that are deemed necessary, the 
clinician should determine the nature 
and extent of any right knee, right 
ankle and left middle finger 
disabilities that may be present and 
address the following questions:

Is at least as likely as not (a 
degree of probability of 50 percent 
or higher) that any right knee 
disability that may be present began 
during service, is otherwise linked 
to any incident of service (i.e., 
trauma), or related to any clinical 
finding recorded in the SMRs.  

Is at least as likely as not (a 
degree of probability of 50 percent 
or higher) that any right ankle 
disability that may be present began 
during service, is otherwise linked 
to any incident of service (i.e., 
trauma), or related to any clinical 
finding recorded in the SMRs.

Is at least as likely as not (a 
degree of probability of 50 percent 
or higher) that any left middle 
finger disability that may be 
present began during service, is 
otherwise linked to any incident of 
service (i.e., trauma) or related to 
any clinical finding recorded in the 
SMRs.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

3.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all evidence added to the 
record subsequent to the last issued supplemental 
statement of the case, the AMC/RO must readjudicate 
the veteran's claims.  If any claim remains denied, 
the AMC/RO should issue an appropriate supplemental 
statement of the case and provide the veteran and 
his representative an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).


